IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE


             STATE OF TENNESSEE v. RONNIE LEE JOHNSON

                Appeal from the Criminal Court for Putnam County
                     No. 070589    David A. Patterson, Judge




              No. M2015-00974-CCA-R3-CD – Filed February 10, 2016
                        _____________________________

The Appellant, Ronnie Lee Johnson, is appealing the trial court’s denial of his motion to
correct an illegal sentence filed pursuant to Rule of Criminal Procedure Rule 36.1 The
State has filed a motion asking this Court to affirm pursuant to Court of Criminal Appeals
Rule 20. Said motion is hereby granted.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which ROBERT L.
HOLLOWAY, JR. and TIMOTHY L. EASTER, JJ., joined.

Ronnie Lee Johnson, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel,
for the Appellee, State of Tennessee.


                              MEMORANDUM OPINION


       The Appellant was convicted in 2008 of possession with intent to sell or deliver
over 0.5 grams of cocaine, a Class B felony, and simple possession of dihydrocodeinone,
a Class A misdemeanor. State v. Ronnie Lee Johnson, No. M2008-02848-CCA-R3-CD,
2010 WL 565667 (Tenn. Crim. App., Feb. 18, 2010). The Appellant was sentenced as a
multiple offender to seventeen years for the felony conviction and eleven months,
twenty-nine days for the misdemeanor conviction, to be served consecutively. Id. This
Court affirmed his convictions and sentence on direct appeal. Id. The Appellant was
unsuccessful in his subsequent pursuit of post-conviction relief. Ronnie Lee Johnson v.
State, No. M2011-00881-CCA-R3-PC, 2012 WL 5377807 (Tenn. Crim. App., Oct. 29,
2012). In 2015, the Appellant filed two separate motions pursuant to Rule 36.1 to correct
an alleged illegal sentence. The trial court summarily denied the first motion on April 6,
2015, and denied the second motion on June 2, 2015. The Appellant filed a notice of
appeal on April 27, 2015. The notice, which is not contained in the record, states that the
Appellant is appealing the order entered on April 6, 2015. There is no notice of appeal
from the order of June 2, 2015. Nevertheless, both motions filed by the Appellant
challenged the legality of the above-referenced sentences and both of the trial court
orders denying the motions are identical. Following the filing of the record on appeal and
the Appellant’s brief, the State filed a motion to affirm the ruling of the trial court
pursuant to Rule 20. For the reasons stated below, said motion is hereby granted.

       Initially, the Court notes that the record on file does not include copies of the
judgments at issue. Despite the fact that the State mentioned the same in its motion to
dismiss, the Appellant did not include copies in his reply to the State’s motion nor has he
requested supplementation of the record. Nevertheless, the Court possesses sufficient
information to issue a ruling on the merits.

       Rule 36.1 permits a defendant to seek correction of an illegal sentence at any time.
“[A]n illegal sentence is one that is not authorized by the applicable statutes or that
directly contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). Our supreme
court recently interpreted the meaning of “illegal sentence” as defined in Rule 36.1 and
concluded that the definition “is coextensive, and not broader than, the definition of the
term in the habeas corpus context.” State v. Wooden, -- S.W.3d --, 2015 WL 7748034 at
*7 (Tenn. 2015). The court then reviewed the three categories of sentencing errors:
clerical errors (those arising from a clerical mistake in the judgment sheet), appealable
errors (those for which the Sentencing Act specifically provides a right of direct appeal)
and fatal errors (those so profound as to render a sentence illegal and void). Id.
Commenting on appealable errors, the court stated that those “generally involve attacks
on the correctness of the methodology by which a trial court imposed sentence.” Id. In
contrast, fatal errors include “sentences imposed pursuant to an inapplicable statutory
scheme, sentences designating release eligibility dates where early release is statutorily
prohibited, sentences that are ordered to be served concurrently where statutorily required
to be served consecutively, and sentences not authorized by any statute for the offenses.”
Id. The court held that only fatal errors render sentences illegal. Id.

       The applicable sentencing range for a multiple offender convicted of a Class B
felony is twelve to twenty years. Tenn. Code Ann. § 40-35-112(b)(2). The Appellant
was sentenced within that range; thus, his sentence was specifically authorized by statute
and not illegal. The same holds true for his misdemeanor sentence. See Tenn. Code Ann.
                                            2
§ 40-35-111. The Appellant’s complaints regarding the application of enhancement
factors and the timing of the sentencing hearing fall squarely in the category of
appealable errors. See Wooden, 2015 WL 7748034 at *8. As such, the Appellant should
have raised any complaints about the trial court’s sentencing methodology in his direct
appeal. They are insufficient to state a colorable claim for relief under a Rule 36.1
motion.

      Accordingly, the ruling of the trial court is hereby affirmed pursuant to Court of
Criminal Appeals Rule 20.




                                               _________________________________
                                               ROBERT W. WEDEMEYER, JUDGE




                                           3